                   Case 1:20-cv-00026-LGS Document 27 Filed 07/07/20 Page 1 of 1



A telephonic status conference will be held on July 16, 2020, at 10:40 a.m. The time of the conference is
approximate, but the parties shall be ready to proceed by that time. The parties shall be prepared to discuss the
status of discovery, the ongoing settlement discussions, and the repeated failures to comply with this Court's
orders.


By July 9, 2020, the parties shall file a joint letter, providing the court with one telephone call-in number for a
conference call, and if necessary a passcode. The parties shall ensure they are dialed into the conference call by
the appointed conference time. If the parties are not able to arrange a conference call, they shall contact the
Courtroom Deputy, Mr. James Street, at 212-805-4553, as soon as possible and no later than July 9, 2020, at
noon, to make other arrangements.


Dated: July 7, 2020
       New York, New York
         New York, New York 10007

         Re:    Joseph Guglielmo v. Blain Supply, Inc.
                Case No. 20 Civ. 0026 (LGS)

         Dear Judge Schofield:

         Pursuant to paragraph 4(c) of the Court’s case management plan, this letter serves as
         Defendant’s status letter. We apologize that this letter is not being submitted jointly as directed
         by the Court; however, we have not been able to reach Plaintiff’s counsel.

         Last week, on July 1, when I spoke with Plaintiff’s counsel on the phone, I reminded him of the
         Court’s deadline to submit a Joint Status Letter by July 6. Plaintiff’s counsel indicated that he
         would provide a draft letter, but to remind him of the deadline in case we did not hear back from
         him. We did not hear back. Earlier today, I reached out to Plaintiff’s counsel to again inquire
         whether he would be preparing the draft letter. I also provided a draft joint status letter and
         offered to file it jointly, if approved by Plaintiff. As of the time of submission of this letter, we
         have not received any response. Hence, Defendant is apprising the Court of its status in an
         attempt to comply with the Court’s order. Again, we apologize that this letter is not being
         submitted jointly.

         Pursuant to paragraph 4(c) of the Court’s case management plan, please be advised that the
         parties are presently engaged in settlement discussions. In the event those are successful,
         counsel shall advise the court immediately. If not, Defendant believes that a settlement
         conference with a magistrate judge would be helpful to potentially resolve the case.

         Respectfully submitted,

         MICHAEL BEST & FRIEDRICH LLP

         /s/Amy O. Bruchs

         Amy O. Bruchs

         cc:    Attorneys David Force and Yaakov Saks
                Attorney Nancy Mertzel




                      One South Pinckney Street, Suite 700 | Madison, WI 53703 | T 608.257.3501 | F 608.283.2275
                                                             michaelbest.com
